1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
6    Attorney for Defendant
     ASAN DURANA HAYES
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   ) Case No. 2:18-cr-00214-MCE
                                                 )
11                   Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
                                                 ) STATUS CONFERENCE
12        vs.                                    )
     ASAN DURANA HAYES,                          ) Date: March 14, 2019
13                                               ) Time: 10:00 a.m.
                     Defendant.                  ) Judge: Hon. Morrison C. England, Jr.
14                                               )
                                                 )
15                                               )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney Timothy Howard Delgado, attorney for
18
     Plaintiff, and Federal Defender Heather E. Williams through Assistant Federal Defender Mia
19
     Crager, attorney for Asan Durana Hayes, that the status conference, currently scheduled for
20
     March 14, 2019, be continued to May 30, 2019 at 10:00 a.m.
21
             The reason for the continuance is that the defense counsel needs additional time to review
22
     the discovery with her client and continue with an investigation.
23
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24   excluded of this order’s date through and including May 30, 2019; pursuant to 18 U.S.C. §3161
25   (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based

26   upon continuity of counsel and defense preparation.

27
28
     Stipulation to Continue Status Conference      -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4     Dated: March 12, 2019                         HEATHER E. WILLIAMS
                                                    Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  ASAN DURANA HAYES

9
10   Dated: March 12, 2019                         McGREGOR W. SCOTT
                                                   United States Attorney
11
                                                   /s/ Timothy Howard Delgado
12                                                 TIMOTHY HOWARD DELGADO
                                                   Assistant U.S. Attorney
13                                                 Attorney for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                   ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefore, adopts the parties’ stipulation in its entirety as its order. It specifically finds
4    the failure to grant a continuance in this case would deny counsel reasonable time necessary for
5    effective preparation, taking into account the exercise of due diligence. The Court finds the ends
6    of justice are served by granting the requested continuance and outweigh the best interests of the
7    public and defendant in a speedy trial.
8            Time from the date the parties stipulated, up to and including May 30, 2019, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the March 14,
12   2019 status conference shall be continued until May 30, 2019, at 10:00 a.m.
13           IT IS SO ORDERED.
14   Dated: March 13, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference         -3-
